425 F.2d 1204
UNITED STATES of America, Appellee,v.Rodell MURVIN, Sr., Appellant.
No. 14270.
United States Court of Appeals, Fourth Circuit.
May 19, 1970.

Lionel L. Yow, Wilmington, N.C.  (Court-assigned counsel) on the brief for appellant.
Warren H. Coolidge, U.S. Atty., and J. C. Proctor, Asst. U.S. Atty., on the brief for appellee.
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Defendant, convicted of violation of 26 U.S.C.A. 5604(a)(1), and the United States have stipulated, pursuant to Rule 34(f), Fed.R.App.P., that we decide this appeal without oral argument.


2
On appeal, defendant's sole ground for reversal is that a witness for the government on redirect examination was asked whether defendant had a reputation for dealing in non-tax-paid whiskey and, over objection, the witness was permitted to testify that the defendant had that reputation.  We agree that it was error to admit reputation testimony during the presentation of the government's case in chief, over objection of the defendant, who neither testified nor offered any testimony in his own behalf.  Michelson v. United States, 335 U.S. 469, 69 S.Ct. 213, 93 L.Ed. 168 (1948); Benton v. United States, 233 F.2d 491 (4th Cir. 1956).  Nevertheless, we affirm the conviction because, unlike Benton, the other evidence of guilt was overwhelming and we, therefore, conclude that the obvious error was harmless.


3
Affirmed.